MacLean, J.
In this action brought for commissions alleged to have been earned by one Baer, the assignor of the plaintiff testified that he had been employed by the defendant to sell goods belonging, as he admitted he knew, upon cross-examination, to one Lehman (who resided and did business in Germany), for whom the defendant was agent, and into whose employment the assignor himself went after the defendant had been succeeded in his agency in this country by a new representative, one Manitz. He also admitted that at the time of his engagement under Manitz, the defendant’s successor, he had assigned to him, as representing Lehman, all his claims against Ileydenreich, which assignment he claimed was redelivered to him; that he had rendered to Manitz a bill as of Lehman’s indebtnedness to him, in which he included all his claims in this action, and that a suit thereon had been settled. Upon this it would seem difficult to maintain the claims set up by the plaintiff herein. Then the defendant testified for himself and gave a different version of the arrangement, stating that he was to pay commissions only npon receipt of the same from Lehman, and that it had not been received by him. On this testimony, involving a conflict of evidence, the justice rendered judgment for the defendant, to disturb which, no reason has been shown by the appellant.
The judgment should be affirmed, with costs.
Levewtritt, J., concurs.